IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT
                                                                         M.D. Appeal Dkt.
                                                                         56 MAP 2017

COMMONWEALTH OF PENNSYLVANIA,                : No. 286 MAL 2017
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
MICHAEL J. HICKS,                            :
                                             :
                    Petitioner               :


                                       ORDER

PER CURIAM

      AND NOW, this 2nd day of October, 2017, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:



      Whether the Superior Court’s bright line rule holding that possession of a

      concealed firearm in public is sufficient to create reasonable suspicion is a matter

      of such substantial public importance as to require prompt and definitive

      resolution by the Pennsylvania Supreme Court?